Opinion issued January 15, 2019




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                          ————————————
                            NO. 01-18-00584-CV
                          ———————————
 WESTLAKE CHEMICAL CORP. AND WESTLAKE VINYLS COMPANY, L.P.
            f/k/a GEISMAR VINYLS CO., L.P., Appellants
                                      V.
  STIS, INC. d/b/a SOUTHEAST TEXAS INDUSTRIAL SERVICES, INC.,
                             Appellee



                   On Appeal from the 281st District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-71700

                        MEMORANDUM OPINION
      Appellants, Westlake Chemical Corp. and Westlake Vinyls Company, L.P.

f/k/a Geismar Vinyls Co., L.P., have filed an unopposed motion to dismiss their

appeal because they have settled the case.    See TEX. R. APP. P. 42.1(a)(1).
Appellants further request that all costs be assessed against the party incurring the

same. See TEX. R. APP. P. 42.1(d). No other party has filed a notice of appeal and

no opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c).

      Accordingly, we grant the motion, dismiss the appeal, and direct the Clerk of

this Court that costs are to be taxed against the party who incurred the same. See

TEX. R. APP. P. 42.1(a)(1), (d).

                                   PER CURIAM
Panel consists of Justices Keyes, Higley, and Landau.




                                         2